Exhibit 10.16.1


EMPLOYMENT AGREEMENT
THIS AGREEMENT (the “Agreement”) is entered into the 29th day of April, 2011
("Effective Date"), between Mike Abbaei (“Employee”) and DST Brokerage
Solutions, LLC (the "Company” or "DSTBS"), a Delaware limited liability company
and a direct or indirect wholly-owned subsidiary of DST Systems, Inc. (“DST”), a
Delaware corporation.
In consideration of the promises and mutual covenants contained herein and
intending to be legally bound hereby, the parties agree as follows:
WHEREAS, pursuant to an Asset Purchase Agreement (the "Finix Transaction
Agreement") dated April 21, 2011 among Finix Business Strategies, LLC, a
Maryland limited liability company ("Finix"), the owners of Finix' outstanding
membership interests, and Finix Professional Services, LLC, a Delaware limited
liability company and a direct or indirect wholly-owned subsidiary of DST ("New
Finix"), New Finix has acquired all of the assets of Finix (the "Finix
Transaction");
WHEREAS, pursuant to an Asset Purchase Agreement (the "Finix Converge
Transaction Agreement") dated April 21, 2011 among Finix Converge, LLC, a
Maryland limited liability company ("Finix Converge"), the owners of Finix
Converge's outstanding membership interests, and Converge Systems, LLC, a
Delaware limited liability company and a direct or indirect wholly-owned
subsidiary of DST ("New Converge"), New Converge has acquired all of Finix
Converge's assets (the "Finix Converge Transaction"); and
WHEREAS, DST and the Company have continued the Finix and Finix Converge
businesses and, as part of the Finix Transaction and the Finix Converge
Transaction, Company has agreed that it will employ Employee under the terms and
conditions of this Agreement.
1.    EMPLOYMENT.
1.1    Agreement Term. The Company agrees to employ Employee, and Employee
agrees to be employed, under such terms and conditions as are provided herein
through December 31, 2013 ("Agreement Term"), unless this Agreement is earlier
terminated under Paragraph 3 of this Agreement.
1.2    Duties. Employee shall initially serve as the Company's President. He
shall have the duties, authority and responsibilities as the Company or the
Company entity for which he is employed may from time to time prescribe or
request, except that such duties, authority and responsibilities shall remain at
all times commensurate with those of an executive level position; Employee shall
continue throughout his employment with DST to report directly to DST’s Chief
Operating Officer or above; and Employee shall not be required to relocate his
principal office to any location outside of the continental United States.
Employee further agrees that while employed by any Company entity, he will
devote substantially all of his working time and efforts to the business of the
Company and its affiliates.
1.3    Employing Entity. Employee expressly consents to be bound by the
provisions of this Agreement for the benefit of the Company and of any
subsidiary or affiliate of the Company to whose employ Employee may be
transferred (the "Employing Entity"), without the necessity that this Agreement
be re-executed at the time of such transfer, and this Agreement shall be deemed
assigned to the Employing Entity, which shall assume all obligations hereunder.
2.    COMPENSATION AND BENEFITS.







--------------------------------------------------------------------------------




2.1    Base Salary. The Company shall pay Employee as compensation for his
services hereunder an annual base salary of Four Hundred Thousand Dollars
($400,000), subject to adjustment from time to time as agreed by the parties.
2.2    General Benefits. Employee shall participate in the benefit plans and
programs generally available to all Company officers. At the commencement of his
employment with the Company, Employee shall participate in the benefit programs
attached to this Agreement as Exhibit D.  The benefit structure is subject to
change from time to time as DST, the Company or the Compensation Committee or
other appropriate committee of DST's Board (the "DST Compensation Committee" or
the "Committee") determine. During his employment, Executive shall be entitled
to reimbursement for ordinary and necessary business expenses in accordance with
Company policies and procedures.
2.3    Incentive Program Benefits. Employee shall be eligible to participate in
a DST annual incentive award program (“Program”) beginning on a pro rata basis
for the 2011 performance year based on the number of days from March 1, 2011
through December 31, 2011.
Program participation is under such terms as are determined from time to time by
the Compensation Committee.
Payment to Employee of an annual bonus (“Annual Incentive”) may depend on
achievement of DST, Company or other goals as the DST Compensation Committee
determines, including without limitation a combination of goals. Any payout upon
goal achievement may consist of any combination of cash, deferred cash or other
award components selected by the Committee.
Subject to the terms of the Program, Employee’s Threshold, Target and Maximum
opportunity levels (if and to the extent applicable under the Program structure
upon which Employee’s Annual Incentive is based) shall be the following
percentages of annual base salary as of the beginning of each year:
Threshold
Target
Maximum
50%
100%
150%
 

Employee understands that the DST Board or the Committee may change, revoke or
terminate a Program or Employee’s participation therein at any time; provided
that, while the Program is in effect, Employee’s Threshold, Target and Maximum
Annual Incentive percentages (if and to the extent applicable under the Program
structure upon which Employee’s Annual Incentive is based) will not be reduced
below the percentages shown above.
The terms of Employee’s participation in a Program are established by the DST
Board or the Committee and not by this Agreement. The actual amount of any
Annual Incentive earned will be based upon meeting specific corporate or
business unit goals set in accordance with the Program.
2.4    Restricted Stock Unit Grants. In consideration of employment hereunder
and for other good and valuable consideration, a grant of Two Thousand Four
Hundred (2,400) time-vesting restricted stock units and Nine Thousand Six
Hundred (9,600) performance-vesting restricted stock units under the DST
Systems, Inc. 2005 Equity Incentive Plan will be proposed to the DST
Compensation Committee at its first regularly scheduled meeting after the
completion of the Finix Transaction and the Finix Converge Transaction, which
meeting is expected to occur May 10, 2011. The Committee's grants


- 2 -



--------------------------------------------------------------------------------




will be subject to Paragraph 5 hereof and to execution of restricted stock unit
award agreements containing the terms and conditions set forth in Exhibits A and
B hereto.
2.5    Incentive Bonus. If Employee is employed by DST, the Company or any DST
subsidiary as of the dates indicated below, then the Company shall pay Employee,
on the next regularly scheduled payroll date following such date the lump sum
amount indicated below. Such payments (in the aggregate, the "Total Incentive
Bonus") shall be ordinary income reportable as compensation income on Employee's
W-2 for the year of payment:
Date    Incentive Bonus Amount


December 1, 2012    Seven Hundred Eighty Thousand Dollars ($780,000)
December 1, 2013    Five Hundred and Twenty Five Thousand Dollars ($525,000)


If Employee's employment is terminated by the Employing Entity under Paragraph
3.3 (Without Cause by the Company), then Employee shall receive upon his
termination the portion of the Total Incentive Bonus that is unpaid as of the
date of termination of employment ("Unpaid Amount").    
If Employee's employment is terminated as a result of "disability" as defined
and determined by the DST Compensation Committee or if Employee dies, then
Employee (or his estate or beneficiary, as may be appropriate) shall receive all
of the Unpaid Amount.


Notwithstanding any other provision of this Agreement, the obligations in this
Paragraph 2.5 to pay the Unpaid Amount shall not apply unless Employee executes
a general release in favor of the Company and all DST subsidiaries, joint
ventures and other affiliates, and the directors, officers, employees and agents
thereof. If Employee's employment with an Employing Entity terminates for any
reason other than as provided above in this Paragraph 2.5, then the Unpaid
Amount shall not be owed.
3.    TERMINATION.
3.1    Death, Disability, and Voluntary Termination of Employment. Employee’s
employment under this Agreement shall terminate upon his death, "disability" as
defined and determined by the DST Compensation Committee, or voluntary
termination of employment. Upon such termination, Employee (or his estate or
beneficiary, as may be appropriate) shall be entitled to receive (i) an amount
equal to all base salary earned and accrued to the date of termination of
employment, to the extent theretofore unpaid; and (ii) any other benefits
payable upon his termination of employment under any applicable employee benefit
plan in which Employee participated at the date of his termination of
employment. If the termination of employment is as a result of disability as
defined and determined by the DST Compensation Committee or death, then Employee
shall be entitled to all of the Unpaid Amount of the Incentive Bonus, as
provided in Paragraph 2.5. Except as provided under this Agreement or under any
applicable employee benefit plan, all other obligations of the Company under
this Agreement shall terminate as of the date of Employee’s termination of
employment.
3.2    For Cause by the Company. The Company may terminate this Agreement and
Employee’s employment for cause immediately upon notice to Employee. For
purposes of this Agreement, termination for “cause” shall mean termination based
upon any one or more of the following:(a)    Any material breach of this
Agreement by Employee which is not, or cannot be, cured (in each case in the
reasonable judgment of the Company’s President or Board or the President, Chief
Executive Officer or


- 3 -



--------------------------------------------------------------------------------




Board of DST) within thirty (30) days after written notice of such breach to
Employee and a reasonable opportunity for Employee to respond to any allegation
of material breach of this Agreement by Employee;
(b)
Employee's dishonesty involving the Company or any DST affiliate which is
harmful to any such entity or its reputation;

(c)
Gross negligence or willful misconduct in the performance of Employee’s duties
as determined in the reasonable judgment of the Company’s President or Board or
the President, Chief Executive Officer or Board of DST, following written notice
to Employee and a reasonable opportunity for Employee to respond to any
allegations of such gross negligence or willful misconduct;

(d)
Willful failure by Employee to follow reasonable instructions of the Company’s
Board or any officer to whom Employee reports concerning the operations or
business of the Company or any DST affiliate, as determined in the reasonable
judgment of the Company’s President or Board or the President, Chief Executive
Officer or Board of DST, following written notice to Employee and a reasonable
opportunity for Employee to respond to any allegations of such willful failure;

(e)
Employee’s fraud or criminal activity; or

(f)
Embezzlement or misappropriation by Employee.

Notwithstanding Employee's reasonable opportunity to respond provided in clauses
(a), (c), and (d) above, the final determination of whether a termination for
cause has or will occur is the determination of the Company’s President or Board
or the President, Chief Executive Officer or Board of DST.
3.3    Without Cause by the Company. The Company may terminate Employee’s
employment under this Agreement at any time without cause by giving written
Notice of Termination to Employee. If the Company terminates Employee’s
employment without cause at any time during the Agreement Term (the "Period"),
the Company shall have the obligations set forth in this Paragraph 3.3 and in
Paragraph 2.5; provided, however, that notwithstanding any other provision of
this Agreement, the obligations in such Paragraphs shall not apply unless
Employee executes a general release in favor of the Company and all DST
subsidiaries, joint ventures and other affiliates, and the directors, officers,
employees and agents thereof.Within seventy-five (75) days after termination of
employment without cause during the Period, the Company shall pay to Employee a
lump sum amount equal to amount of base salary Employee would have received from
the date of termination of employment through the last day of the Period had his
employment continued through the end of the Period. For avoidance of doubt,
neither termination of employment for disability nor assignment or deemed
assignment of this Agreement to a DST subsidiary, joint venture or other
affiliate shall be treated as a termination without cause. The Company's payment
obligation under this Paragraph 3.3 shall not apply to any termination without
cause on or after expiration of the Period. For purposes of Paragraph 2.5 and
this Paragraph 3.3, cause shall have the meaning stated in Paragraph 3.2.
4.    NON-DISCLOSURE, INVENTION OWNERSHIP, NON-SOLICITATION AND NON-COMPETITION.
Employee agrees to abide by the covenants and obligations set forth in Exhibit
C. Such agreement is in consideration of the hiring of Employee, Employee's
participation in the benefits and equity


- 4 -



--------------------------------------------------------------------------------




grants described in Paragraph 2, the Company's other obligations to Employee and
Employee's other rights set forth in this Agreement, DST's obligations in all
agreements related to the Finix Transaction and Finix Converge Transaction,
including without limitation the Finix Transaction Agreement and the Finix
Converge Transaction Agreement, and the payments received by Employee under each
such agreement. Employee acknowledges and agrees that the consideration for the
obligations in Exhibit C is full and adequate. Employee further acknowledges and
agrees that if he violates the noncompetition and other obligations set forth in
Exhibit C, then Company is not bound by its obligations herein, DST is not bound
by its obligations in connection with the Finix Transaction and the Finix
Converge Transaction, Employee shall forfeit any rights to payments of any kind,
and Company and DST may have such other rights and remedies as are set forth in
any relevant agreement or available by law. The provisions of this paragraph and
Exhibit C shall survive Employee’s termination of employment and expiration or
termination of this Agreement; provided, however, that the noncompetition and
nonsolicitation periods shall be limited as described in Exhibit C.
5.    CODE PARAGRAPH 409A.
5.1    To extent that the Employee would otherwise be entitled to any payment or
benefit under this Agreement or any plan or arrangement of the Company or its
affiliates, that constitutes “deferred compensation” subject to Paragraph 409A
of the Code (“Paragraph 409A”) and that if paid during the six months beginning
on the date of Employee’s termination of employment would be subject to
additional taxes and penalties under Paragraph 409A (“409A Penalties”) because
the Employee is a “specified employee” (within the meaning of Paragraph 409A and
as determined from time to time by the Compensation Committee of the Company),
the payment will be paid to the Employee on the earliest of the six-month
anniversary of the termination of employment, a change in ownership or effective
control of the Company (within the meaning of Paragraph 409A) or the Employee’s
death. In addition, any payment or benefit due upon a termination of employment
that represents a “deferral of compensation” within the meaning of Paragraph
409A shall be paid or provided to the Employee only upon a “separation from
service” as defined in Treas. Reg. 1.409A-1(h). To the extent applicable, each
severance payment made under this Agreement shall be deemed to be separate
payments, and amounts payable under this Agreement shall be deemed not to be a
“deferral of compensation” subject to Paragraph 409A to the extent provided in
the exceptions in Treas. Reg. 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9)
(“separation pay plans,” including the exception under subparagraph (iii)) and
other applicable provisions of Treas. Reg. 1.409A-1 through 1.409A-6.
5.2    Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this Agreement is
determined to be subject to Paragraph 409A, the amount of any such expenses
eligible for reimbursement, or the provision of any in-kind benefit, in one
calendar year shall not affect the expenses eligible for reimbursement in any
other calendar year (except for any life-time or other aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which the
Employee incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit.
6.    NOTICES. All notices and other communications provided for herein that one
party intends to give to the other party shall be in writing and shall be
considered given when mailed or couriered, return receipt requested, or
personally delivered, either to the party or at the addresses set forth below
(or to such other address as a party shall designate by notice hereunder):


- 5 -



--------------------------------------------------------------------------------




If to the Company:
DST Brokerage Solutions
c/o Steve Hooley, President of DST Systems, Inc.
333 W. 11th, 5th Floor
Kansas City, MO 64105


cc:
Randall D. Young
General Counsel
DST Systems, Inc.
333 W. 11th, 5th Floor
Kansas City, MO 64105


If to Employee:
Mike Abbaei
22 Merry Hill Court
Pikesville, MD 21208
7.    AMENDMENTS. This Agreement may be amended, modified or superseded only by
a written instrument executed by both of the parties hereto.
8.    BINDING EFFECT. This Agreement shall inure to the benefit of and shall be
binding upon the Company and Employee and on their respective heirs, executors,
personal representatives, successors and permitted assigns.
9.    ASSIGNABILITY. This Agreement shall not be assigned, in whole or in part,
by either party, without the prior written consent of the other party; provided,
however, that this Agreement shall be deemed assigned, with no consent required,
to any DST subsidiary, joint venture or affiliate to whose employ Employee may
be transferred, which entity shall assume the obligations hereunder.
10.    GOVERNING LAW. This Agreement shall be governed by the laws of the State
of Missouri without regard to its conflicts of law principles.
11.    ENTIRE AGREEMENT. This Agreement contains the entire Agreement between
the parties relative to its subject matter, superseding all prior agreements or
understandings of the parties relating hereto.
12.    WAIVER. Any term or provision of this Agreement may be waived in writing
at any time by the party entitled to the benefit thereof. The failure of either
party at any time to require performance of any provision of this Agreement
shall not affect such party’s right at a later time to enforce such provision.
No consent or waiver by either party to any default or to any breach of a
condition or term in this Agreement shall be deemed or construed to be a consent
or waiver to any other breach or default.
13.    INVALIDITY OF PORTION OF AGREEMENT. If any provision of this Agreement or
the application thereof to either party shall be invalid or unenforceable to any
extent, the remainder of this Agreement shall not be affected thereby and shall
be enforceable to the fullest extent of the law.


- 6 -



--------------------------------------------------------------------------------




14.    SURVIVAL. The parties acknowledge and agree that their obligations under
Paragraphs 2.5 and 3 through 13 of this Agreement survive the termination of
this Agreement and continue after the termination of the employment relationship
between Employee and any Employing Entity after termination of employment;
provided, however, that for obligations set forth in any of such paragraphs that
are limited to a specified period of the time, the limitations shall apply.
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.


By: \s\ Mike Abbaei    
Name: Mike Abbaei




DST Brokerage Solutions, LLC






By: \s\ Kenneth V. Hager    
Kenneth V. Hager
Title: VP/Asst Secretary/Treasurer


- 7 -



--------------------------------------------------------------------------------




EXHIBIT A


Finix and Finix Converge Transaction Grant


Summary of Restricted Stock Unit (“RSU”) Terms and Conditions – Time Based
Vesting


Event
Restricted Stock Units Vesting
Time-Based Vesting
Vesting occurs in increments on the second Friday in March ("March Vest Date”)
following the calendar anniversary dates of the grant as follows:
•    20% after first anniversary
•    30% after second anniversary
•    50% after third anniversary
Forfeiture can also occur for termination of employment, as described in the
next row.
  
Voluntary Termination of Employment that is not:
•    in connection with a "Reduction in Force" or "Business Unit Divestiture"
(each defined in the Award Agreement), or
•    a "Retirement" (see definition below).
•    
No vesting of unvested RSUs upon termination. Forfeiture of unvested RSUs.








Disability (as defined in the Award Agreement) or Death
Full vesting of unvested RSUs upon the disability or death, regardless of
whether goal achievement has been certified.


Reduction in Force or Business Unit Divestiture (each as defined in the Award
Agreement)
Retirement: A voluntary termination of employment, or an involuntary termination
of employment by the Company without cause, at age 59 ½ w/ at least 3 years of
Company service.
(each of the above a "Pro Rata Vesting Event")
The tranche of RSUs that would be scheduled to vest on next March Vest Date will
vest pro rata on the date of the Pro-Rata Vesting Event based on the number of
months between the previous March Vest Date (or, for the first tranche, one year
prior to the initial March Vest Date) and the date of the Pro Rata Vesting
Event; provided, however, that if the Pro Rata Vesting Event is a Reduction in
Force or Business Unit Divestiture, no vesting will occur unless the Grant Date
was at least six months prior to the date of the Pro Rata Vesting Event. All
future tranches (and the remaining portion of the tranche for the year of the
Pro Rata Vesting Event) shall be forfeited.


Change in Control of DST (as defined in the 2005 Equity Incentive Plan)


No early vesting upon Change in Control; provided, however, that subsequent to
the Change in Control, all unvested RSUs vest upon termination without cause
(or, for certain executive officers, resignation for good reason).





The grant is:
•
non- transferable, except upon death by beneficiary designation approved by
Committee

•
subject to the grantee’s acceptance of an award agreement, which shall contain
non-compete, intellectual property protection, non-disclosure and
non-solicitation provisions and remedies such as forfeiture for certain breaches
of contract.

•
Company procedures may allow the grantee to have shares withheld for taxes on
vested RSUs through timely and proper elections in compliance with tax laws.

•
Company procedures may allow the grantee, through timely and proper elections in
compliance with tax laws, to delay issuance of shares to a selected date
("Issuance Date") or, upon Retirement, to annually receive shares in five annual
installments.

•
Shares shall issue as soon as administratively practical after the vesting date
or, if later, the Issuance Date.



- 8 -



--------------------------------------------------------------------------------




•
The grantee has a right to dividend equivalents in the form of additional RSUs
in the event the Company declares dividends. The additional RSUs are subject to
forfeiture if the RSUs that are subject to this grant do not ultimately vest.



This is a summary only. The actual terms and conditions are governed by the
award agreement, which controls in the event of a conflict or ambiguity.


- 9 -



--------------------------------------------------------------------------------






EXHIBIT B


Finix and Finix Converge Transaction Grant


Summary of Restricted Stock Unit (“RSU”) Terms and Conditions – Performance
Based Vesting


Event
Restricted Stock Units Vesting
Goal-Based Vesting
The vesting is performance-based, and the performance period is 2011-2015.
Vesting can occur all at once on a vest date or on various vest dates over time,
depending on the level of goal achievement.






A percentage of the RSUs vest following each year of the performance period if
improvement over prior year DST earnings per share as determined by the
Committee has occurred. The percentage of the aggregate number of RSUs vesting
shall equal two times the percentage of increase over the previous year’s EPS,
as defined in the appendix to the award agreement. Any amounts not vested by the
date of the Compensation Committee’s meeting in 2016 will be forfeited.


The Compensation Committee of the DST Board will, at each February meeting
following a performance year (“February Meeting”), consider whether improvement
in EPS for purposes of the award occurred for the performance year. Any vesting
will occur on the second Friday in March (“March Vest Date”) following the
Committee’s certification of the level, if any, of improvement for the
performance year.
Any RSUs not vested by the March Vest Date following the final year (2015) of
the performance period are forfeited. Forfeiture can also occur for termination
of employment, as described in the next row.


Voluntary Termination of Employment that is not:
•    in connection with a "Reduction in Force" or "Business Unit Divestiture"
(each defined in the Award Agreement), or
•    a "Retirement" (see definition below).
No vesting of unvested RSUs upon termination. Forfeiture of unvested RSUs.










Disability (as defined in the Award Agreement) or Death
Full vesting of unvested RSUs upon the disability or death, regardless of
whether goal achievement has been certified.
Retirement (a termination of employment on or after age 59½--either by the
grantee voluntarily or by the Company as a termination without cause-- and
following a minimum of three (3) years of employment)
or
Reduction in Force
The vesting determination shall be delayed until the February Meeting following
the performance year in which the termination of employment occurred. RSUs that
would have vested on the March Vest Date in such year shall vest pro rata. In
other words, only a portion of the full number that would have vested for the
performance year in which the termination occurred shall vest, depending on the
number of months worked in the performance year. All remaining RSUs shall be
forfeited.
Business Unit Divestiture ("BUD")
 
Pro rata vesting of all RSUs unvested as of the date of the BUD, based on the
number of calendar months that have elapsed from the beginning of the
performance period to the date of the BUD, but only if any level of goal
achievement has occurred prior to the performance year in which the BUD
occurred. If no level of goal achievement has occurred by the date of the BUD,
the determination of whether pro rata vesting shall occur is to be delayed until
the February Meeting following the year in which the BUD occurred, and pro-rata
vesting can occur if there was goal achievement for such year. All remaining
RSUs shall be forfeited.







- 10 -



--------------------------------------------------------------------------------




Event
Restricted Stock Units Vesting
Change in Control of DST (as defined in the 2005 Equity Incentive Plan)


No early vesting upon Change in Control. Subsequent to the Change in Control,
the unvested RSUs as of the date of the Change in Control vest in one third
increments on each of the three anniversary dates of the Change in Control;
provided, however, that all unvested RSUs vest upon termination without cause
(or for certain executive officers a resignation for good reason). If a
voluntary Retirement occurs subsequent to a Change in Control, then a pro rata
portion of the number of RSUs that would have vested on the next Change in
Control anniversary date shall vest. The pro rata amount shall be based on the
number of months that have elapsed between the preceding anniversary date, of if
none the Change in Control date, and the date of Retirement.



The grant is:
•
non- transferable, except upon death by beneficiary designation approved by
Committee

•
subject to the grantee’s acceptance of an award agreement, which shall contain
non-compete, intellectual property protection, non-disclosure and
non-solicitation provisions and remedies such as forfeiture for certain breaches
of contract (and for an executive officer if the Company's recoupment policy
requires a clawback based on a restatement of DST’s financial statements).

•
Company procedures may allow the grantee to have shares withheld for taxes on
vested RSUs through timely and proper elections in compliance with tax laws.

•
Company procedures may allow the grantee, through timely and proper elections in
compliance with tax laws, to delay issuance of shares to a selected date
("Issuance Date") or, upon Retirement, to annually receive shares in five annual
installments.

•
Shares shall issue as soon as administratively practical after the vesting date
or, if later, the Issuance Date.

•
The grantee has a right to dividend equivalents in the form of additional RSUs
in the event the Company declares dividends. The additional RSUs are subject to
forfeiture if the RSUs that are subject to this grant do not ultimately vest.



This is a summary only. The actual terms and conditions are governed by the
award agreement, which controls in the event of a conflict or ambiguity.








- 11 -



--------------------------------------------------------------------------------






EXHIBIT C


NONDISCLOSURE, INVENTION ASSIGNMENT
AND OWNERSHIP, NONCOMPETITION AND
NONSOLICITATION OBLIGATIONS


PREAMBLE


WHEREAS, Employee is subject to the following obligations as a result of the
consideration recited in Paragraph 4 of the Employment Agreement to which this
Exhibit is attached; and
WHEREAS, from time to time, Employee may enter into an agreement that may
contain one or more obligations protective of DST Systems, Inc. ("DST"), DST
Brokerage Solutions, LLC ("DSTBS"), Finix Professional Services, LLC ("New
Finix"), Converge Systems, LLC ("New Converge"), and/or their respective
affiliates (collectively for purposes of this Exhibit C, "the Company") and that
is similar to, but more or less restrictive than, an obligation set forth in
this Exhibit ("Competing Obligation").
By executing the Employment Agreement, Employee agrees to each of the following
obligations, and further agrees that if any Competing Obligation applies, he
shall be bound by the obligation (whether in this Exhibit or in a separate
agreement) that is the most protective to the Company.
1.1    Ownership and Confidentiality of Proprietary Information.
1.1.1    Definition of Proprietary Information. All information and know how,
whether or not in writing or other tangible or electronic form, concerning the
business or financial affairs of the Company (which, as a reminder, includes
DST, DSTBS, New Finix, New Converge and various other entities and their
affiliates as stated in the Preamble to this Exhibit), including but not limited
to all (i) inventions, discoveries, improvements and trade secrets, (ii)
products and services and all plans, service levels, specifications and concepts
for products and services, (iii) business plans, business and systems processes,
methods, techniques, specifications and formulas, (iv) research and development
projects and data, (v) financial and marketing data and information, (vi)
information about customers and prospective customers, including contractual
terms, customer specifications and the identity of and relationships with
customer employees, (vii) names and other data relating to Company employees,
consultants, suppliers and prospective employees, consultants and suppliers,
(viii) computer data, reports, computer programs, source codes, object codes,
manuals, tapes, listings, specifications, test results, programming sequences,
application programming interfaces, screen designs and formats and user
interfaces, algorithms, flow charts, program formats, user documentation and
operating processes, (ix) trade names, copyrights and other intellectual
property rights, and (x) tangible and intangible property and other assets owned
by Finix Business Strategies, LLC ("Finix") or Finix Converge, LLC ("Finix
Converge") prior to and at the time of the Finix Transaction and the Finix
Converge Transaction and thereafter, in each case whether developed or invented
by Employee or others and whether patentable, copyrightable or not, shall be
“Proprietary Information.”
1.1.2    Ownership of Proprietary Information. All Proprietary Information and
all files, databases, letters, memoranda, reports, records, data, sketches,
drawings, research notebooks, program listings or other written, photographic or
other material containing Proprietary Information, whether created by Employee
or others, and whether in tangible, intangible, written or electronic form,
shall be and are the


- 12 -



--------------------------------------------------------------------------------




exclusive property of the Company to be used by Employee only in the performance
of Employee’s duties for the Company. All Proprietary Information and all
records or copies thereof and all tangible property of the Company in the
custody or possession of Employee shall be delivered to the Company upon the
earlier of (i) a request by the Company or (ii) the termination of Employee’s
employment.
1.1.3    Nondisclosure. Employee shall not, either during or after Employee’s
employment by the Company, disclose any Proprietary Information to others
outside the Company, or use the same for any purpose without prior written
approval by the President or Chief Executive Officer of DST Systems, Inc. other
than to discharge Employee’s duties of such employment, unless and to the extent
that any Proprietary Information becomes generally known to and available for
use by the public other than as a result of the Employee’s acts or omissions or
that any Proprietary Information is required to be disclosed by valid court
order and Employee has given the Company prompt notice of the order in advance
of the disclosure.
1.2    Invention Non-Disclosure and Ownership.
1.2.1    Disclosure of Developments to the Company. Employee shall make full and
prompt disclosure to the Company of all inventions, designs, processes,
improvements, discoveries, methods, computer hardware and software and other
works of authorship, whether or not fully integrated, debugged or documented and
whether patentable, copyrightable or not, which are created, made, conceived or
reduced to practice by Employee or under Employee’s direction or jointly with
others during Employee’s employment by the Company and related in any way to the
business of the Company, whether or not during normal working hours or on the
premises of the Company during Employee’s employment by the Company (all of
which are collectively referred to as “Developments”). In addition to and
without limiting the foregoing, the term “Developments” shall also include all
inventions, designs, processes, improvements, discoveries, methods, computer
hardware and software and other works of authorship, whether or not fully
integrated, debugged or documented and whether patentable, copyrightable or not,
which were created, made, conceived or reduced to practice by Employee or under
Employee’s direction or jointly with others during Employee’s employment by
Finix or Finix Converge (or during Employee’s ownership of any interest in Finix
or Finix Converge or any of their respective affiliates), whether or not during
normal working hours or on the premises of Finix, Finix Converge, or any of
their respective affiliates. All of the Developments shall be deemed to be
Proprietary Information.
1.2.2    Assignment of Developments. All Developments will be the property of
the Company, and to the extent necessary Employee hereby assigns to the Company
(or any person or entity designated by the Company) all Employee’s right, title
and interest in and to all such Developments and all related trademarks,
patents, patent applications, copyrights and copyright applications. In the
event this Agreement shall be construed in accordance with the laws of any state
which precludes a requirement in an agreement to assign certain classes of
inventions made by an employee (“Non-Assignable Inventions”), this Paragraph
1.2.2 shall not apply to any Non-Assignable Invention which, pursuant to a final
binding enforceable order of a court of competent jurisdiction, or pursuant to
an agreement of the Company, falls within such classes. However, with respect to
any Non-Assignable Invention, Employee hereby grants to the Company a worldwide,
perpetual, royalty-free, non-exclusive license to make, use and sub-license such
Non-Assignable Invention, and to create derivative works therefrom, in
connection with the conduct of the Company’s business.
1.2.3    Further Assurances. Employee agrees to cooperate fully with the
Company, both during and after Employee’s employment with the Company, with
respect to the procurement, maintenance


- 13 -



--------------------------------------------------------------------------------




and enforcement of trademarks, copyrights and patents (in the United States and
foreign countries) relating to Developments. Employee agrees to sign all papers,
including, without limitation, trademark applications, copyright applications,
patent applications, declarations, oaths, formal assignments, assignments of
priority rights and powers of attorney, which the Company may deem necessary or
desirable in order to protect its rights and interests in any Development.
1.3    The Company’s Right to Notify Subsequent Employers. The Company may do
all necessary things, and take all necessary action, in the Company’s
discretion, to protect its rights under this Agreement, including without
limitation notifying any subsequent employer, partner or business associate of
Employee of the existence of (and furnishing to any such person) the provisions
of this Exhibit C.
1.4    Other Agreements. Employee hereby represents that Employee's employment
with the Company will not breach the terms of any agreement with any previous
employer or other third party including without limitation any requirement to
refrain from directly or indirectly competing with the business or soliciting
the customers of such previous employer or any other party. Employee further
represents that Employee’s performance as an employee of the Company does not
and will not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by Employee in confidence or in trust prior to
Employee’s employment with the Company. Employee agrees not to disclose to the
Company or induce the Company to use any confidential proprietary information or
material belonging to any previous employers or others.
1.5    Non-Solicitation and Non-Competition.
1.5.1    Employee covenants and agrees that during the "Restrictive Period" (as
defined below) Employee will not directly or indirectly:
(a)
employ or seek to employ any person employed at that time by the Company (which,
as a reminder, includes DST, DSTBS, New Finix, New Converge and various other
entities and their affiliates as stated in the Preamble to this Exhibit) or
otherwise encourage or entice any such person to leave such employment;

(b)
become employed by, enter into a consulting arrangement with or otherwise agree
to perform personal services for a Competitor (as defined below);

(c)
acquire an ownership interest in a Competitor, other than not more than a two
percent (2%) equity interest in a publicly-traded Competitor; or

(d)
solicit any customers or potential customers or vendors or potential vendors of
the Company (which, as a reminder, includes DST, DSTBS, New Finix, New Converge,
and various other entities and their affiliates as stated in the Preamble to
this Exhibit) on behalf of or for the benefit of a Competitor.

Notwithstanding clause (b) above, Employee may become employed during the
Restrictive Period by a financial brokerage firm, or by a financial services
firm that is not a Competitor, if the position does not, and will not, involve
or provide insight into responsibilities, sales, functions, policy-making,
strategy, oversight or management pertaining to goods or services that are the
same or similar to (or may be used as a substitute for) the DSTBS Services or
any Other DST Services.


- 14 -



--------------------------------------------------------------------------------




1.5.2    "Restrictive Period" means the period of Employee’s employment with the
Company (which as a reminder includes DST, DSTBS, New Finix, New Converge and
various other entities and their affiliates as stated in the Preamble to this
Exhibit) plus a period that expires on the later of a) the fifth calendar
anniversary of the closing of the Finix Transaction and the Finix Converge
Transaction, or b) the second calendar anniversary of the termination of
employment.
1.5.3    “Competitor” means, unless the President or Chief Executive Officer of
DST Systems, Inc. determines otherwise (which modification may only be for the
benefit of Employee by making these restrictive covenants less restrictive), any
person, entity or organization that sells goods or services in the "geographic
area" (as defined in subparagraph 1.5.4 below), which goods or services are (i)
directly or indirectly related to "DSTBS Services" (as defined in subparagraph
1.5.5 below); or (ii) the same or similar to (or may be used as a substitute
for) any "Other DST Services" (as defined in subparagraph 1.5.6 below).
1.5.4    The “geographic area” referred to in this Exhibit C shall mean the
United States and any other country in which any Company entity has, at the
termination of Employee's employment, offices or operations which accounted for
one percent (1%) or more of its annual revenues during the period of employment.
1.5.5.     "DSTBS Services" mean any offerings related to any aspect of the
businesses, services or products of DSTBS, New Finix, or New Converge, including
without limitation:
(a)
Providing to businesses and persons in the financial services or technology
industries any form or type of business consulting or advising, including
without limitation consulting or services pertaining to strategic planning,
implementation of plans, technology, mergers and acquisitions, operations,
functional improvements, project management, budgeting, due diligence, and best
practices;



(b)
Providing software, platforms and advice pertaining to web-based information
sharing or interactions, including without limitation social media solutions and
social-enabled web presences; and

(c)
Providing to brokers, dealers, financial advisors or intermediaries and other
businesses and persons in the financial services or technology industries any
form or type of administrative or middle- or back-office services including
without limitation recordkeeping; subaccounting; information processing; product
or service distribution or distribution support; transaction processing;
conversions of technology, accounts, or business; and business process
management.  

1.5.6.    "Other DST Services" means any offerings related to any services or
products of the Company (which, as a reminder, includes various entities and
their affiliates as stated in the Preamble to this Exhibit) that were offered or
sold by the Company in the geographic area at the time of or within the twelve
months preceding Employee’s termination of employment.
1.6    Security Clearances. The Company may obtain contracts with the United
States of America or agencies or instrumentalities thereof or other governmental
agencies or business firms under the terms of which the Company and its
employees will be required to comply with certain security regulations


- 15 -



--------------------------------------------------------------------------------




imposed by the United States Government or an agency thereof or other
governmental agencies or business firms. In the event the Company obtains any
such contracts and if under the terms of such contracts it is necessary for
Employee to obtain security clearances and abide by certain security
regulations, Employee agrees to promptly and diligently apply for any necessary
security clearances, comply with any and all such regulations, and make every
reasonable effort to maintain Employee’s continued qualifications for all
security clearances appropriate or necessary to the performance of duties
properly assigned to Employee pursuant hereto.
1.7    Remedies. Employee agrees that the restrictions contained in this Exhibit
C are necessary for protection of the business of the Company and that
unauthorized disclosure of any Proprietary Information or other violation of
this Exhibit C would cause irreparable injury to the Company not adequately
remediable in damages. Employee agrees that any breach of his obligations under
this Exhibit B shall, in addition to any other relief to which the Company may
be entitled, entitle the Company to temporary, preliminary and final injunctive
relief against further breach of such obligations, without the posting of any
bond. The existence of any claim or cause of action on the part of Employee
against the Company, its successors or assigns, whether arising under an
agreement between Employee and the Company or otherwise, shall in no way
constitute a defense to the enforcement of these provisions. The Restrictive
Period shall be extended in an amount which equals the time period during which
Employee is in violation of any of the provisions hereof.


- 16 -



--------------------------------------------------------------------------------




EXHIBIT D


GENERAL BENEFITS




401k and Profit Sharing
Disability
Life
Health/Dental
PTO or Vacation/ Sick Day
Participate in P/S – historic 4% company contribution – 3% matching 401/K
contribution
Participate in Group LTD – 2/3 of base salary up to $20K per month
Eligible for officer LTD – individual policy which generally provides additional
amount to provide approx. 2/3 of base plus incentive at 1x
Taxable fringe
Participate in officer life – current program would be $600,000 face value
individual policy – premium taxable benefit
Covered under DST medical/dental/vision –
UHC – medical
Delta Dental – Dental
VSP – Vision - voluntary
4 weeks vac 2012
Prorate vac
2011


40 hours sick
5/1/11







- 17 -

